DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et al (WO 2015072491, cited in IDS, cited here with identical US 20160288461), cited in  the previous Office Action.
Kuwajima teaches a laminate comprising:
a fluororubber layer {A) and a fluororesin layer (B) stacked on the fluororubber layer (A}, the fluororubber layer (A) being a layer formed from a fluororubber composition, the fluororubber composition containing a fluororubber {a1} and a basic multifunctional compound the fluororesin layer (B) being formed from a fluororesin (a1) having a fuel permeability coefficient of 2.0 g/mm/m2/day or lower (see clam 2}.
Regarding compound (a2}, Kuwajima teaches the fluororubber composition may contain, as an acid acceptor or a compounding agent for improving the bonding between the fluororubber layer (A) and the fluororesin layer (B}, phosphates of metals in the group II of the Periodic table, basic phosphites at amount of 5 parts by mass or less (see 0149-0120).
Regarding claim 2, Kuwajima does not teach fluororesin (a1). However, instead, the reference teaches component (a2).
In reference to claim 5, Kuwajima discloses the fluororubber composition contains a peroxide vulcanizing agent (see claim 3}.
Regarding claims 7 and 8, Kuwajima discloses laminates there the fluororubber layer (A) is stacked on both sides of the fluororesin layer (B) (see claim 10) or the fluororesin layer (8) is stacked on both sides of the fluororubber layer (A) (see claim 11).
In reference to claim 11, Kuwajima discloses the fluororesin (61) is at least one selected from the group consisting of polychlorotrifluoroethylene, a chlorotrifluoroethylene-containing copolymer, and a tetratluoroethylene/hexafluoroethylene/vinylidene fluoride copolymer, or the tetratluoroethylene/hexafluoroethylene/vinylidene fluoride copolymer (see claim 2}.
Kuwajima discloses that in the laminate the fluororubber layer (4} and the fluororesin layer (8) are preferably vulcanization-bonded (see G180).
Although Kuwajima clearly discloses organic phosphonium salt (see 0270, meeting the new limitation of claim 1), the reference does not teach it in Examples.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.
Therefore, it would have been obvious to a person of ordinary skills in the art to use phosphonium salt in Kuwajima’s composition, since it clearly named in the reference.


2.	 Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima as applied to claims 1-2, 5-8 and 11 above, and further in view of Sugioka et al (US 20060029811), necessitated by Amendment.
. Kuwajima fails to teach a claimed phosphine.
Sugioka teaches a multi-layered laminate plate (see 0177), which comprises epoxy resin and a fluororesin,  which may be further blended in order to improve properties of an epoxy curing formulation (see 0204).
Sugioka teaches that  such curing accelerators as tributyl phosphine, triphenyl phosphine, and tris(dimethoxyphenyl)phosphine can be used (see 0216)
Note that Kuwajima teaches the presence such additives as a vulcanizing agent, a vulcanization aid, a co- vulcanizing agent and a vulcanization accelerator (see 0125}. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07. 


Therefore, it would have been obvious to a person of ordinary skills in the art to use tributyl phosphine, triphenyl phosphine, and tris(dimethoxyphenyl)phosphine as vulcanization accelerator, since they are known materials based on their suitability for its intended use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 2 and 4-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of U.S. Patent No. 10421257 in view of Sugioka et al (US 20060029811), necessitated by Amendment.
U.S. Patent No. 10421257 claims the following:
1. A laminate comprising: a fluororubber layer (A); and a fluororesin layer (B) stacked on the fluororubber layer (A), the fluororubber layer (A) being a layer formed from a fluororubber composition, the fluororubber composition containing a fluororubber (a1), a peroxide vulcanizing agent, and a basic multifunctional compound, the fluororesin layer (B) being formed from a fluororesin (b1) having a fuel permeability coefficient of 2.0 g/mm/m2/day or lower, wherein the fluororesin (b1) is at least one selected from the group consisting of polychlorotrifluoroethylene and a chlorotrifluoroethylene (CTFE)-containing copolymer, wherein the CTFE-containing copolymer includes a CTFE unit, a TFE unit, and a monomer (a) unit derived from a monomer (a) copolymerizable therewith, wherein the monomer (a) is at least one selected from the group consisting of perfluoro (alkyl vinyl ether) (PAVE)and hexafluoropropylene (HFP).
7. The laminate according to claim 1, wherein the fluororubber layer (A) is stacked on both sides of the fluororesin layer (B).
8. The laminate according to claim 1, wherein the fluororesin layer (B) is stacked on both sides of the fluororubber layer (A).
11. The laminate according to claim 1, wherein the fluororubber layer (A) and the fluororesin layer (B) are vulcanization-bonded to each other.
U.S. Patent No. 10421257 fails to teach a claimed phosphine.
Sugioka teaches that  such curing accelerators as tributyl phosphine, triphenyl phosphine, and tris(dimethoxyphenyl)phosphine can be used (see 0216)
Note that U.S. Patent No. 10421257  teaches the presence such additives as a vulcanizing agent, a vulcanization aid, a co- vulcanizing agent and a vulcanization accelerator (see 0125}. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07. 

Therefore, it would have been obvious to a person of ordinary skills in the art to use tributyl phosphine, triphenyl phosphine, and tris(dimethoxyphenyl)phosphine as vulcanization accelerator, since they are known materials based on their suitability for its intended use.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 2, 4-8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765